Citation Nr: 0111222	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  



REMAND

The veteran's claim was denied by the RO on the basis that it 
was not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran's service medical records show that he was 
treated for back problems on several occasions while in 
service.  

The veteran has reported having continuous exacerbations of 
back problems since service.  On his application for benefits 
received in September 1998, he reported that he had received 
"CIGNA" on unspecified dates.  It is unclear whether all of 
these records were requested.  

Private treatment records dated in August and October 1998, 
show treatment for lumbar radiculopathy and disc herniation.  
In August 1998, the veteran underwent a magnetic resonance 
imaging study (MRI) at CIGNA Healthcare of Arizona.  The MRI 
was reportedly compared to a study made in March 1997.  The 
March 1997 study is not of record.  

The VCAA requires VA to afford examinations where there is 
competent evidence of current disability, evidence that the 
disability may be related to service, and the record is 
insufficient to decide the claim.  The private medical 
records provide competent evidence of current disability, and 
the veterans reports of ongoing exacerbations of back pain 
beginning in service provide evidence that the disability may 
be related to service.  However, there is no medical opinion 
as to the relationship between the current disability and 
service.  Therefore, VA must afford the veteran an 
examination.

The Board also notes that in his March 2001 letter, the 
veteran wrote that if his claim could not be "discerned" by 
the Board without his presence, he requested that he be 
scheduled for a hearing before a Member of the Board at 
Phoenix RO.  The Board is of the opinion that clarification 
is warranted as to whether the veteran still desires a 
hearing.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for a low back 
disorder.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified and not previously 
secured.  Regardless of the appellant's 
response, the RO should obtain all 
records of which it is aware, including 
all records of the veteran's treatment by 
CIGNA Healthcare.  The RO should advise 
the veteran of any records it is unable 
to obtain.

3.  The RO should clarify whether the 
veteran desires a hearing before a Member 
of the Board at the RO.  If so, the RO 
should take appropriate action to 
schedule the veteran for a hearing at the 
RO before a Member of the Board.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

4.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any current low 
back disorder.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner should express an opinion as 
to whether the veteran currently has a 
low back disorder, and, if so, whether it 
at least as likely as not that any 
current low back disorder is related to 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder with consideration of the 
recently enacted legislation.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised that the examination requested in this remand are 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




